STATE OF VERMONT

                              ENVIRONMENTAL COURT



                                }
In re: Rouleau Property appeals } Docket Nos. 231‐12‐04 Vtec; 28‐2‐05 Vtec; 
                                } 29‐2‐05 Vtec; 192‐9‐05 Vtec; and 193‐9‐05 Vtec
                                }

             Decision and Order on Motions for Partial Summary Judgment
                     in Docket Nos. 29‐2‐05 Vtec and 192‐9‐05 Vtec

       The above‐captioned appeals were taken from several decisions of the Zoning Board

of Adjustment (ZBA) of the Town of Cabot. Landowner Marlynn Rouleau is represented

by Lauren S. Kolitch, Esq.; neighbors Dale Wells, Judith Wells, Charles Aimi, Alice Aimi,

and Joanne Davis are represented by Edward R. Zuccaro, Esq. and Robert R. Bent, Esq.;

and the Town of Cabot is represented by Paul S. Gillies, Esq.  In Docket No. 231‐12‐04 Vtec,

Applicant Rouleau appealed the ZBA’s reversal of the Zoning Administrator’s grant of a

zoning permit to move an existing non‐conforming camp building farther from the lake.

In Docket No. 28‐2‐05 Vtec, Ms. Rouleau appealed the denial of a variance to move the

camp building.  In Docket No. 29‐2‐05 Vtec, Ms. Rouleau appealed the denial of a zoning

permit to construct a new single‐family dwelling on the same lot with the existing camp

building.  In Docket No. 192‐9‐05 Vtec, the neighbors appealed the approval the change of

use of the existing non‐conforming camp building to an ‘accessory structure,’ while Ms.

Rouleau appealed the condition that exterior decks be removed from the former camp

building.  In Docket No. 193‐9‐05 Vtec, the neighbors appealed the grant of a zoning permit

to construct a new single‐family dwelling and garage on the same lot as the converted

camp building.

       The Town moved for partial summary judgment on issues arising only in Docket


                                             1
Nos. 29‐2‐05 Vtec and 192‐9‐05 Vtec.  The following facts are undisputed unless otherwise

noted.  In Docket No. 192‐9‐05 Vtec, Applicant seeks approval to convert the use of an

existing camp building, formerly used as a seasonal dwelling, to an accessory building, to

be accessory to a new year‐round dwelling for which approval is sought in Docket No. 29‐

2‐05 Vtec.  The existing camp building is located approximately ten feet from the shoreline

of Joe’s Pond, on a .89‐acre lot with a lot frontage of 132.78 feet.  Section 4.4 of the Zoning

Regulations requires a 75‐foot setback from the pond, requires a minimum lot size of one

acre for residential uses, and requires a minimum lot frontage of 150 feet.  The existing

camp building is a 1½‐story building with three bedrooms, one full bathroom and one half

bathroom, a kitchen, a living room, and two decks.  The approval of the conversion of the

existing camp building to an accessory building (granted and appealed in Docket No. 192‐

9‐05  Vtec)  was  conditioned  on  the  removal  of  all  the  toilets  and  sinks  and  their

disconnection from the existing sewage disposal system, as well as the removal of the

kitchen range and the decks.  Material facts are in dispute as to some aspects of the existing

sewage disposal system, including its capacity.

       The  existing  camp  building  is  non‐conforming  with  the  shoreline  setback.    The

existing  lot  is  also  non‐conforming  with  the  lot  size  and  lot  frontage  requirements  for

residential  uses.    However,  none  of  the  parties  has  briefed  any  issues  on  summary

judgment  relating  to  these  nonconformities,  or,  if  §2.10  of  the  Zoning  Regulations  is

applicable, whether any of the pending cases must be remanded or whether the Town

wishes to request remand under V.R.E.C.P. 5(i).  We will discuss those questions with the

parties in the telephone conference scheduled in the final paragraph below.

       Under  §1.8  of  the  Zoning  Regulations,  an  “accessory”  building  is  defined  as  a

building located on the same lot as the principal building and “customarily incidental and

subordinate to the principal . . . building.”  Nothing in the Zoning Regulations prohibits

approval of the conversion of an existing building that was formerly the principal building

                                                 2
on a lot to allow it to become accessory to a newly‐approved principal building.  However,

in  the  present  cases  material facts are  hotly disputed as to  whether the proposed new

principal  building  itself  qualifies  for  approval,  as  well  as  to  what  extent  the  existing

building  is  proposed  to  be  incidental  or  subordinate  to  that  proposed  new  principal

building, and to what extent that proposed incidental use may be customary.       

       The proposal does not qualify for consideration under 24 V.S.A. §4412(1)(E), as it

does not meet the setback requirement of 24 V.S.A. §4412(1)(E)(iii) and does not meet the

requirement of 24 V.S.A. §4412(1)(E) that it be an efficiency or one‐bedroom apartment.

Further,  the  approval  appealed  in  Docket  No.  192‐9‐05  Vtec  required  the  kitchen  and

bathroom  facilities  to  be  removed,  which  would  disqualify  the  existing  building  from

consideration under 24 V.S.A. §4412(1)(E), as that section requires that it have facilities for

independent living.  In any event, material facts are in dispute as to whether the property

as a whole has sufficient wastewater capacity for the proposed new dwelling and for the

existing building if it were to be used as an accessory dwelling.  24 V.S.A. §4412(1)(E)(i).



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED in

Docket Nos. 29‐2‐05 Vtec and 192‐9‐05 that the Town’s Motion for Summary Judgment is

GRANTED in part, in that nothing in the Zoning Regulations prohibits the possibility of

converting  an  existing  building  to  an  accessory  building,  to  be  accessory  to  a  newly‐

approved principal building, but it is otherwise DENIED, in that in the present appeals, as

discussed above, material facts are in dispute.  Summary Judgment is GRANTED to the

Neighbors that the proposal fails to qualify for consideration as a permitted accessory

dwelling unit under 24 V.S.A. §4412(1)(E).



       A conference is hereby scheduled (see enclosed notice) in all five related cases, to

discuss whether all discovery has occurred; to discuss the status of the related superior

                                                 3
court litigation; to discuss whether any party is making an argument in any case under

§2.10 of the Zoning Regulations; and to discuss the timing of the hearing on the merits now

scheduled for March 16 and March 17, 2006.  If any party will be requesting any change to

that schedule, please inform the other parties well in advance of the conference, so that all

parties can be prepared at the conference with the unavailable dates of all participants

(including expert witnesses) between March 8 and June 9, 2006.


       Done at Berlin, Vermont, this 30th day of January, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                             4